This is a suit originally instituted by Antonia R. Torres against Porfirio Torres, Aurelio Andrada, and Felipe Losano, in which a divorce was sought by the plaintiff from her husband, Porfirio Torres, and against him and the other defendants to set aside sales of property made by the husband to the other two defendants. This was in January, 1920, but afterwards, through the mellowing and softening influence of time, and perchance the revival of the affection of more youthful days, and the compassion of a wife for a blind husband, another petition was filed in which Antonia was joined by Porfirio, and the dissolution of the marriage bonds was no longer sought, but in terms abandoned, and the prayer was that the sale of the homestead to Felipe Losano and Aurelio Andrada be declared null and void, and that the plaintiffs have judgment for $300 against Felipe Losano for a house moved by him off the land, which was afterwards amended so as to seek a judgment for $400. A jury was waived, and judgment rendered dismissing Aurelio Andrada from the suit as requested by appellees, and against Felipe Losano for the sum of $150 and all costs of court.
Only two assignments of error are copied into the brief, and neither of them has any likeness unto those found in the record. Of course they cannot be considered. However, a question of jurisdiction is sought to be raised because the action was for $400 over which the district court had no jurisdiction, but, while the suit for a moneyed sum was less than $500, it was also sought to set aside a sale of a business homestead owned by appellees. This was sufficient to give jurisdiction. It is what you in good faith seek to recover, and not the amount you recover, that fixes jurisdiction. *Page 152 
Undoubtedly jurisdiction had attached under the original petition and under the amended petition, and there was no attempt to show that jurisdictional facts were fraudulently alleged.
The judgment is affirmed.